Exhibit 10.3

FIRST AMENDMENT TO

PLACEMENT AGENT AGREEMENT

January 30, 2017

This First Amendment to that certain Placement Agent Agreement (this
“Amendment”) dated January 30, 2017 is made by and between CytoDyn Inc., a
Delaware corporation (the “Company”), and Paulson Investment Company, LLC, an
Oregon limited liability company (the “Placement Agent”), as of the date first
above written.

WHEREAS, the parties previously entered into that certain Placement Agent
Agreement, dated as of January 11, 2017 (the “Agreement”). Capitalized terms
used herein without definition shall have the respective meanings ascribed to
them in the Agreement.

WHEREAS, the parties desire to amend the Agreement as set forth in this
Amendment.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below, the parties agree as follows:

1. Term. Section 3(c) of the Agreement is hereby deleted and replaced with the
following:

In the event that the Company consummates a sale of its securities (whether debt
or equity) to a Qualified Investor within the six (6) month period immediately
following the date of termination or expiration of this Agreement (the “Tail
Period”) pursuant to which the Placement Agent would have been entitled to the
compensation set forth in Section 2 of this Agreement had the sale occurred
during the term of this Agreement, then at the closing of each such investment
during the Tail Period, the Company shall pay the Placement Agent the
compensation as set forth in Section 2 hereof (including PA Warrants), in the
amounts equal to the compensation that the Placement Agent would have earned
from such investments had the Company closed on such investments prior to the
termination of this Agreement.

2. Ratification of Agreement; Effect of Amendment. The Agreement, as amended by
this Amendment, is hereby ratified and confirmed, and all other terms and
conditions of the Agreement not addressed in this Amendment shall remain in full
force and effect; provided, however, that in the event of a conflict between
this Amendment and the Agreement, the provisions of this Amendment are paramount
and supersede any such conflicting provisions.

[Signature Page Follows]



--------------------------------------------------------------------------------

The parties have executed this Placement Agent Agreement as of the date first
written above.

 

CytoDyn Inc. By:   /s/ Michael D. Mulholland   Michael D. Mulholland   Chief
Financial Officer

 

PAULSON INVESTMENT COMPANY, LLC By:   /s/ Byron Crowe   Byron Crowe   Chief
Executive Officer